;~O 9 ~P.Pv.Case
             11/ll)5:19-cr-00268-JAK
                    Criminal Complaint    Document 1 Filed 07/08/19 Page 1 of 8 Page ID #:1

                               UNITED STATES DISTRICT COURT
                                                         for the
                                                                                                 oR~GINA~
                                                                                            ~:     ~w
                                            Central Di                                            ,~ ~  ~,
                                                                                                  r~ =: ~,
                                                                                                  ~;.:_ ~
 United States of America                                                                        ~d     ~
                                                                   .1UL - 8 2019
                 ~.                                        CENTRAL DISTRICT                      r _.~::.
                                                                                                 „
                                                           EA~TE~ DIVI I~`iN
 PEDRO ZENDEJAS,                                                                                   «-'      o      '.
                                                                                                 .~_
                                                                                                 ,          .
                                                                                                            .
                                                                                                  r'`       C.+J
                 Defendants.                                D19-0355I~
                                          CRIMINAL COMPLAINT

        I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about July 6, 2019, in the County of Riverside in the Central District of California, the defendants)

violated:

    Code Section                                              Offense Description
    Title 18, U.S.C., Sections 922(g) and                     Prohibited Person in Possession of a Firearm and
    922(g)(1)                                                 Possession of Firearm by Felon

        This criminal complaint is based on these facts:

        Please see attached affidavit.

        ❑
        D Continued on the attached sheet.


                                                                               Complainant's signature

                                                                   Nelson Benavidez, Law Enforcement Ranger
                                                                               Printed name and title
Sworn to before me and signed in my presence.

Date:            T~~y g~ ~~
                                                                                        s signature

City and state    Riverside, California                               Hon. Sheri Pym, U.S. Magistrate Judge
                                                                               Printed name and title




    ;~~~l'~-
AUSA: Douglas Hansen/GH
 Case 5:19-cr-00268-JAK Document 1 Filed 07/08/19 Page 2 of 8 Page ID #:2



                                T TTTT Tt7TT




     I, NELSON BENAVIDEZ, being duly sworn, declare and state as

follows:

                       I.   PURPOSE OF AFFIDAVIT

     1.     This affidavit is made in support of a criminal

complaint and arrest warrant against PEDRO ZENDEJAS (~~ZENDEJAS")

and MIGUEL SOTO-NAVA (`~SOTO-NAVA") for violations of 18 U.S.C.

~ 922(g): Prohibited Person in Possession of a Firearm.            The

proposed complaint charges ZENDJAS with violation of 18 U.S.C.

~ 922(g)(1): Possession of Firearm by Felon, and SOTO NAVA with

violation of 18 U.S.C. § 922(g)(5)(A): Possession of Firearm by

Illegal Alien.

     2.     The facts set forth in this affidavit are based upon

m y personal observations; my training and experience; and

information obtained from various law enforcement personnel and

witnesses.     This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

does not purport to set forth all of my knowledge of or

investigation into this matter.        Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and part only.

                  II. BACKGROUND OF NELSON BENAVIDEZ

     3.     I am a law enforcement Ranger for the Bureau of Land

Management (BLM).     I have worked in law enforcement for over 8

years.     I am currently assigned to the Barstow Field Office in

San Bernardino County California.        I am a graduate of the

Department of the Interior Land Management Police Training at
 Case 5:19-cr-00268-JAK Document 1 Filed 07/08/19 Page 3 of 8 Page ID #:3



the Federal Law Enforcement Training Center.          I served in the

United Stated Army for over 10 years.        I graduated from Basic

Combat Training (BCT).      In BCT I was trained to identify several

types of firearms.     I graduated from the U.S. Army Military

Police School.     I worked for the Department of Defense as a

police officer for over 5 years.

        4.   In 2018, I received training from the California

Department of Justice in basic firearms recognitions and firearm

laws.     This training was provided in BLM's annual law

enforcement training.

                    III. SUMMARY OF PROBABLE CAUSE

     5.      On July 6, 2019, ZENDEJAS was observed shooting

firearms in an area where shooting was prohibited due to the

fire restriction.     Additionally, only shotguns were allowed to

be used in this area.     ZENDEJAS is a convicted felon.        He was

detained.     Nine firearms were located at the scene.        Two of the

firearms were identified as stolen.        The firearms traveled in

interstate commerce.

                    IV. STATEMENT OF PROBABLE CAUSE

     6.      Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

    A.       DETECTION AND ARRESTS

     7.      On July 6, 2019, I was patrolling public lands in the

Stoddard Valley off-highway area in a marked BLM law enforcement

vehicle.     I was wearing a BLM law enforcement uniform.        I was

using my binoculars to observe a group in an area known for



                                     2
 Case 5:19-cr-00268-JAK Document 1 Filed 07/08/19 Page 4 of 8 Page ID #:4



unlawful recreational shooting and unlawful trash dumping.            The

group was shooting at targets towards the east.          Shooting

towards the east is a hazard because they are shooting towards

Interstate 15.     Interstate 15 is a heavily traveled highway.             I

saw two males in possession of firearms.         As I approached the

two males, one of the men, later identified as ZENDEJAS,

attempted to conceal a black rifle he was carrying by placing it

inside a vehicle.

        8.   I observed multiple rifles on the ground near the

vehicle. The vehicle's driver side doors and the rear door were

open.     All weapons were in plain view and outside of the

vehicle.     ZENDEJAS stated he owned the vehicle.       ZENDEJAS told

me he was on probation.      He also stated he was out on bail for a

weapons charge.     ZENDEJAS told me he had previously come to this

area many times to shoot recreationally.         The vehicle doors were

open and I could see the butt-end of the rifle ZENDEJAS

attempted to conceal.

     9.      ZENDEJAS could not provide identification.       I

contacted U.S. Immigration and Custom Enforcement (ICE)

regarding ZENDEJAS.     ICE was able to verify ZENDEJAS was a U.S.

legal resident.     I conducted a criminal history on ZENDEJAS and

this revealed he was a felon.

     10. I saw another male, later identified as SOTO-NAVA.             He

did not speak English well so I spoke to him in Spanish.            SOTO-

NAVA had a shirt cooing his waistband and pockets.          I patted him

down for weapons.     While doing so I felt a large unknown bulge

in his front right pocket.



                                    3
 Case 5:19-cr-00268-JAK Document 1 Filed 07/08/19 Page 5 of 8 Page ID #:5



      11. The bulge was a small black bag. I asked SOTO-NAVA if

it contained methamphetamine and he acknowledged it did.            I

continued to search him and discovered a clear bag containing a

white crystal type material.       SOTO-NAVA acknowledged it was

methamphetamine.

      12. I advised SOTA-NAVA of his Miranda rights.          I read the

rights to SOTO-NAVA in Spanish.         SOTO-NAVA agreed to speak to

me.   SOTO-NAVA told me he consumes methamphetamine.          He also

told me he was shooting the .22 pistol with the skull on the

grips.   SOTO-NAVA told me he was an undocumented immigrant.            He

came to the U.S. in 2005 or 2006.        SOTO-NAVA told me all the

weapons were inside the vehicle when he was picked up.

      13. I contacted U.S. Immigration and Custom Enforcement

(ICE) regarding SOTO-NAVA.      ICE was unable to retrieve any

record for him.    A live scan was also conducted on SOTO-NAVA at

San Bernardino County Sheriff Jail and no records were found

      14. Along with the other male, there were two female

passengers inside the vehicle.       The vehicle was parked and they

were sitting inside.     I ordered them to come out. I interviewed

both females.    Esmeralda Orozco stated to me she and her female

friend were invited by ZENDEJAS and SOTO-NAVA to go shoot

firearms in the desert.     She stated ZENDEJAS was driving the

vehicle they came in.     She stated ZENDEJAS was the one who

transported the weapons.

      15. Gloria Becerra stated ZENDEJAS and the SOTO-NAVA had

invited them shooting.     ZENDEJAS drove the vehicle in which they

arrived to their location. At one point ZENDEJAS asked her if



                                    D
  Case 5:19-cr-00268-JAK Document 1 Filed 07/08/19 Page 6 of 8 Page ID #:6



 she wanted to see a grenade.       ZENDEJAS told her that he was

 going to shoot at it.     She described the item and its location.

 I went to look at the device and believed it was an explosive

 device.

      16.   San Bernardino County Sheriff Office bomb squad was

 called and they confirmed it was an Auto Stem Explosive (a

commercial explosive).

      17.   I discovered nine firearms.       After a firearms check,

two firearms were reported to be stolen.

     B.     ZENDEJAS's Criminal History

      18.   On July 7, 2019, I reviewed ZENDEJAS's criminal

history report.     From the report, I know that ZENDEJAS has been

convicted of the following felony offenses:

            a.   On or about October 11, 2007, ZENDEJAS was

convicted of False Personation of Another, in violation of

California Penal Code Section 529, in the Superior Court of

California, County of San Bernardino, in case number FSB057051

For that conviction, ZENDEJAS was sentenced to 60 months of

probation and 135 days imprisonment.

            b.   On or about December 1, 2008, ZENDEJAS was

convicted of Driving Under the Influence of Alcohol and Drugs

with Priors, in violation of California Health and Safety Code

Section 23152(a), in the Superior Court of California, County of

Orange, in case number 08CF3099.         For that conviction, ZENDEJAS

w as sentenced to 16 months imprisonment.

            c.   On or about September 7, 2011, ZENDEJAS was

convicted of Driving Under the Influence of Alcohol and Drugs



                                     5
 Case 5:19-cr-00268-JAK Document 1 Filed 07/08/19 Page 7 of 8 Page ID #:7



with Priors, in violation of California Health and Safety Code

Section 23152(a), in the Superior Court of California, County of

Orange, in case number 11CF0421.        For that conviction, ZENDEJAS

was sentenced to 2 years imprisonment.

            d.   On or about February 5, 2019, ZENDEJAS was

convicted of Transporting a Controlled Substance, in violation

of California Health and Safety Code Section 11379(a), in the

Superior Court of California, County of Orange, in case number

17CF1570.    For that conviction, ZENDEJAS was sentenced to 36

months' probation and 30 days imprisonment.

      C.    Interstate Nexus

      19. On July 7, 2019 I spoke to Firearms Interstate Nexus

Expert Special Agent (SA) Paul Day regarding the recovered

firearms. SA Day stated reviewed photographs of the firearms

recovered during the arrest.      Based on the photographs of the

Smith & Wesson M&p15-22, serial #DFH1063, SA determined it was

not manufactured in California.         It was manufactured in

Massachusetts.    Additionally, after reviewing photographs of the

Ruger 10/22, serial # 23713424, SA Day determined the firearm

was not manufactured in California, but instead in New Hampshire

or North Carolina. SA Day determined the firearms traveled

through interstate effecting interstate commerce.

///

///




                                    C
  Case 5:19-cr-00268-JAK Document 1 Filed 07/08/19 Page 8 of 8 Page ID #:8



                              V.   CONCLUSION

      20. Based on the foregoing facts, there is probable cause

to believe that ZENDEJAS and SOTO NAVA have committed a

violation of 18 U.S.C. ~ 922(g): Prohibited Person in Possession

of a Firearm.




                                         United States Department of
                                         the Interior

Subscribed to and sworn before me
this ~~ day of July, 2019.




UNITED STATES MAGISTRATE JUDGE




                                     7
